DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/03/2022. Claims 1-2 are presently pending and are presented for examination. Of the above, claim 2 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sham (U.S. Publication No. 2020/0125092) in view of Tominaga et. al. (U.S. Publication No. 2020/0070819) in further view of Lee et. al. (U.S. Publication No. 2018/0093631).
Regarding claim 1
Sham discloses “A vehicle control device comprising: an electronic control unit configured to perform a steering control of a vehicle based on a surrounding environment and a travel state of the vehicle,” (See Sham [0025] “When the driving apparatus 100 is moving or about to move, whether moving forward, backward, or turning, the obstacle analysis component 112 may receive and analyze obstacle information related to obstacles coming into a detection zone of the driving apparatus 
Sham discloses “the electronic control unit is configured to perform the steering control such that the vehicle passes between a first obstacle of which a position in a lateral direction is closest to the vehicle, among one or multiple obstacles existing ahead of the vehicle on a left side of a traveling direction and a second obstacle of which a position in the lateral direction is closest to the vehicle, among one or multiple obstacles existing ahead of the vehicle on a right side of the traveling direction,” (See Sham Fig. 6 & [0059] “Attention is now directed to FIG. 6, which illustrates an exemplary situation where the driving apparatus 100 equipped with the onboard control system 110 may make a maneuver adjustment when more than one obstacle may be detected.” The projected collision avoidance path of Fig. 6 discloses driving between two objects (the first on the left and the second on the right)).
Sham discloses all of the elements of the claimed invention as described above, except “and when there exists a third obstacle closer to the vehicle than the first obstacle and the second obstacle, inhibit the steering control to one side where the third obstacle exists either on one of the left side of the traveling direction or the right side of the traveling direction and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle,” In particular Sham does not disclose “and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle.”
Tominaga discloses “and when there exists a third obstacle closer to the vehicle than the first obstacle and the second obstacle, inhibit the steering control to one side where the third obstacle exists either on one of the left side of the traveling direction or the right side of the traveling direction and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle,” (See Tominaga [0085] “The constraint generator 230 can determine whether to steer right or left around an obstacle, for example, based on a position of the obstacle in a traveling lane of the subject vehicle. In other words, the constraint generator 230 may determine to steer right around an obstacle when the obstacle is to the left of the center of the traveling lane of the subject vehicle and determine to steer left around an obstacle when the obstacle is to the right of the center of the lane.”, [0092] “FIG. 6 illustrates a method for defining a no-entry zone in Step S232 of FIG. 5. It is assumed herein that the subject vehicle (not illustrated) is traveling along a straight road and that the obstacle information obtaining unit 110 detects the preceding vehicle 11 as an obstacle. It is also assumed that the preceding vehicle 11 is stopped or is traveling parallel to the lane and ahead on the left of the subject vehicle.”, & [0096] “In the presence of a plurality of obstacles, no-entry zones corresponding to the respective obstacles may be similarly set.” & See Sham Fig. 7 Sham discloses avoiding a third obstacle, which may be moving, by inhibiting driving on the side same of the obstacle depending on a determined speed/trajectory. For example, if the obstacle is on the left of the vehicle at the time of passing then per Fig. 5A the vehicle is directed to steer right. [0006] “In some embodiments, the methods may 
Sham and Tominaga are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sham to incorporate the teachings of Tominaga to consider a collision avoidance trajectory to allow a vehicle to pass an obstacle. Doing so provides a known method in the art for safe navigation of an autonomous vehicle for collision avoidance, advantageously, as a method to pass an object adjacent to a vehicle would allow for inhibition of steering control relative to the side of an obstacle in the traveling direction would provide collision avoidance with minimal compromise to vehicle navigation.
Lee discloses “and not inhibit the steering control when an occupant is not present in the vehicle and a living organism is not included in the third obstacle.” (See Lee Fig. 13A & [0317]-[0318] “When the vehicle 100 is driving in the unmanned driving state, the controller 170 may determine a likelihood that the vehicle 100 will collide with a first object. The controller 170 may also determine whether the vehicle 100 is able to avoid a possible collision with the first object. For example, the controller 170 
Sham and Lee are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Sham to incorporate the teachings of Lee to consider vehicle occupancy and crash severity mitigation with unavoidable or challenging collision scenarios. Doing so provides a known method in the art for safe navigation of an unoccupied autonomous vehicle while advantageously providing a safe environment to “living organisms” in the surrounding environment, by prioritizing avoiding more catastrophic collision scenarios.
Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Sham (U.S. Publication No. 2020/0125092) in view of Lei et. al. (C.N. Publication No. 108256233 A) in further view of Lee et. al. (U.S. Publication No. 2018/0093631).
Regarding claim 1
Sham discloses “A vehicle control device comprising: an electronic control unit configured to perform a steering control of a vehicle based on a surrounding environment and a travel state of the vehicle,” (See Sham [0025] “When the driving apparatus 100 is moving or about to move, whether moving forward, backward, or turning, the obstacle analysis component 112 may receive and analyze obstacle information related to obstacles coming into a detection zone of the driving apparatus 100 such that a determination can be made as to whether the maneuvering of the driving apparatus 100 may be adjusted. With reference to FIG. 2, a detection zone 120 of the driving apparatus 100 may be an area surrounding or leading the driving apparatus 100 within which the driving apparatus 100 may monitor obstacles to determine whether the driving apparatus 100 may continue traveling along a path it has been traveling without any maneuver adjustment.”).
Sham discloses “the electronic control unit is configured to perform the steering control such that the vehicle passes between a first obstacle of which a position in a lateral direction is closest to the vehicle, among one or multiple obstacles existing ahead of the vehicle on a left side of a traveling direction and a second obstacle of which a position in the lateral direction is closest to the vehicle, among one or multiple obstacles existing ahead of the vehicle on a right side of the traveling direction,” (See Sham Fig. 6 & [0059] “Attention is now directed to FIG. 6, which illustrates an exemplary situation where the driving apparatus 100 equipped with the onboard control system 110 may 
Sham discloses all of the elements of the claimed invention as described above, except “and when there exists a third obstacle closer to the vehicle than the first obstacle and the second obstacle, inhibit the steering control to one side where the third obstacle exists either on one of the left side of the traveling direction or the right side of the traveling direction and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle.” In particular Sham does not disclose “and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle.”
Lei discloses “and when there exists a third obstacle closer to the vehicle than the first obstacle and the second obstacle, inhibit the steering control to one side where the third obstacle exists either on one of the left side of the traveling direction or the right side of the traveling direction and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle.” (See Lei Figs. 9-11, 13 & See Sham Fig. 7 Sham discloses avoiding a third obstacle, which may be moving, by inhibiting driving on the side same of the obstacle depending on a determined speed/trajectory. For example, if the obstacle is on the left of the vehicle at the time of passing then per Fig. 5A the vehicle is directed to steer right. [0006] “In some embodiments, the methods may further include detecting a third object at a third distance from the driving apparatus and at a third angle with respect to the driving apparatus. The methods may include 
Sham and Lei are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sham to incorporate the teachings of Lei to consider a collision avoidance trajectory to allow a vehicle to pass an obstacle. Doing so provides a known method in the art for safe navigation of an autonomous vehicle for collision avoidance, advantageously, as a method to pass an object adjacent to a vehicle would allow for inhibition of steering control relative to the side of an obstacle in the traveling direction would provide collision avoidance with minimal compromise to vehicle navigation.
Lee discloses “and not inhibit the steering control when an occupant is not present in the vehicle and a living organism is not included in the third obstacle.” (See Lee Fig. 13A & [0317]-[0318] “When the vehicle 100 is driving in the unmanned driving state, the controller 170 may determine a likelihood that the vehicle 100 will collide with a first object. The controller 170 may also determine whether the vehicle 100 is able to avoid a possible collision with the first object. For example, the controller 170 may determine such likelihoods based on a travelling direction of the vehicle, speed of the vehicle, road conditions, or other factors. The controller 170 may additionally 
Sham and Lee are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Sham to incorporate the teachings of Lee to consider vehicle occupancy and crash severity mitigation with unavoidable or challenging collision scenarios. Doing so provides a known method in the art for safe navigation of an unoccupied autonomous vehicle while advantageously providing a safe .
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shalev-Shwartz et. al. (U.S. Publication No. 2021/0094577) discloses systems and methods for navigating with safe distances, with determining if a collision is unavoidable, however mitigation is directed to liability of the host vehicle (See [0634] “In some cases (e.g., through actions of other vehicles), the host vehicle may determine that a collision is imminent and unavoidable. In such cases, the processor of the host vehicle may be configured to select a navigational action (if available) for which the resulting collision would result in no liability to the host vehicle.”). Matsunaga et. al. (U.S. Publication No. 2020/0198628) discloses a drive assistance system and vehicle with drive assistance system, and mitigating unavoidable collisions (See Fig. 8). Ferguson et. al. (U.S. Publication No. 2019/0054876) discloses hardware and software mechanisms on autonomous vehicle for pedestrian safety, however mitigation is directed to limiting vehicle damage and prioritizing avoiding pedestrians (See [0160] “The front face 1106 includes a frame 1202 defining a cavity 1205 dimensioned to receive an energy absorbing member 1204 configured to reduce impact on an object such as, e.g., pedestrian, that comes in contact with the robot vehicle 1101 in the event of a collision.” & [0171] “When the collision becomes imminent, unavoidable and inescapable, the control signal is sent from the computer system to the inflator unit. The inflation gas fills the airbag 1500 and/or the airbag 1600. The airbag 1500 is deployed externally to the robot vehicle 1101, and the airbag 1600 is deployed in the storage .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664